The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 it is not clear what the controller does after the addition of methanol to condition the filtration filter.  Is the sample added to the methanol in the filtration container or is the methanol removed from the filtration container prior to addition of the sample to the filtration container?  For examination purposes, both possibilities will be examined.  It is also not clear if the controller performs other critical steps during or after the addition of fluids to the filtration container such as agitating the contents to mix them together before filtering or if the different fluids are simply added and filtered.  In claim 7 it is not clear if the conditioning step simply is the dispensation of methanol into the filtration container of if it includes additional steps such as removal of the methanol from the filtration container prior to addition of sample.  For examination purposes, both possibilities will be considered.  It is also not clear if the deproteinization step includes additional required steps such as agitation to mix the sample with the acetonitrile solution.  Additionally with respect to both claims, it is not clear if there is any relationship required between the volume/amount of methanol and the volume/amount of acetonitrile added or the volume/amount of sample/culture medium added.  This last issue is also relevant to the fixed amount being claimed in claims 2, 4, 8 and 10.  With respect to claims 2 and 4, the sample and/or culture medium is not an element of the processing system nor is it identified by any of the things the controller is configured to do.  Thus it is not clear how applicant intended the language of these claims directed to the culture medium to limit 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanafusa (US 2017/0168027) in view of Akhlaghi (US 2008/0318322), Ameri (US 2019/0070103), Cuny (US 2017/0107228), Hunt (US 2015/0087649), Lee (US 2015/0366839), Pumeranz (US 2013/0164370) or Wohlfarth.  Examiner notes that figures 1, 15A-15B, 16A-16B and 13 of Hanafusa are substantially identical to instant figures 1, 2A-2B, 3A-3B and 5 respectively.  With respect to claim 1, Hanafusa teaches a culture medium processing system (see at least figures 1, 2A-2D, 15A-15B and 16A-16B) comprising an extraction device (see at least figure 2C) including a filtration container (50) and a collection container (54), wherein the filtration container has an open upper surface (50b), a filtration filter (52), disposed inside the filtration container, for deproteinizing a culture medium for cell culture, and an extraction port (50d), disposed at a lower end of the filtration container, for extracting a filtrate downward that has passed through the filtration filter (see at least figures 2A and 2D), the collection container being for collecting the filtrate extracted from the extraction port of the filtration container by being disposed immediately below the filtration container (see at least figure 2C); an extraction device setting place (12, figure 1) at which a plurality of extraction devices can be set in an empty state; a sample container setting place (2, figure 1) at which a plurality of sample containers (6) containing culture medium to be deproteinized as samples can be set; a reagent container setting place (8, figure 1) in which a plurality of reagent containers (10) containing reagents can be set; a sample dispensing part (20, figure 1) configured to suck (20a, figure 1) a sample from a sample container set at the sample container setting place and dispense the sucked sample into the filtration container disposed at a predetermined sample dispensing position; a reagent dispensing part (26) configured to suck (26a, figure 1) desired reagents from the reagent containers set at the reagent container setting place and to dispense the sucked reagents into the filtration container . 
In the patent publication Akhlaghi teaches a method for mass spectrometric analysis of a saliva sample possibly containing mycophenolic acid or its metabolites mycophenolic acid phenyl glucuronide (MPAG) or mycophenolic acid acyl-glucuronide (Acyl-MPAG), including the steps: a) providing a saliva sample containing one or more drug or metabolites; b) deproteinating the sample; c) separating the one or more drug or metabolites from the saliva sample; and d) analyzing the one or more drug or metabolites using a mass spectrometer.  Also taught is a kit for use in the method comprising: reagents for deproteinating of the saliva sample, and internal standards.  With respect to the deproteination step and reagents, paragraph [0014] teaches that one combination has yielded the most reproducible and highest recovery so it was 
In the patent publication Ameri teaches a method for mass spectrometric analysis of triptans, zolmitriptan from used patches, skin swabs and plasma (see paragraphs [0306]-[0309]).  With respect to the protein precipitation, paragraph [0307] all plasma samples and standards were first protein precipitated using 100% methanol and then diluted with 30% solution of acetonitrile at 1:2 ratio (Plasma: 30% ACN) prior to quantifying MPA in the extract using LC-MS/MS.  
In the patent publication Cuny teaches 2-amino-4-arylpyrimidine and 2-amino-4-aryltriazine compounds as inhibitors of heat shock protein 90 family of chaperone proteins including pharmaceutical compositions and medical use of these compounds and compositions for the treatment of a disorder in a subject.  Paragraph [0831] teaches that bioanalysis of mouse plasma samples for compound 20 was conducted by protein precipitation and LC-MS/MS with compound 22 as the internal standard (see Table 1/page 20 for the respective structures).  The method was based on a `generic assay` and some method development was conducted to tailor that assay to the particular compound and internal standard.  Paragraph [0832] teaches that compound 20 and compound 22 were extracted from the mouse plasma matrix by protein precipitation.  To 20.0 µL of sample was added 10.0 µL of internal standard working solution (1000 ng/mL in MeOH) and 200 µL of MeCN.  The mixture was vortexed (~5 sec) and centrifuged (14000 rpm, 5 min).  The supernatant was then recovered and evaporated to dryness.  
In the patent publication Hunt teaches methods and agents for treatment of disorders associated with aberrant adrenocortical cell behavior.  Example 2 looked at reduction of steroid biosynthesis.  In particular paragraph [0154] teaches that samples were analyzed for steroid intermediate and end products including cortisol, cortisone, corticosterone, 11-deoxycortisol, androstenedione, testosterone, 17-OH-progesterone, 11-deoxycorticosterone, progesterone, and DHEA-S by liquid chromatography/mass spectrometry (LC/MS).  An aliquot of serum is diluted with 90 µL of water in a 1.5-mL centrifuge tube.  Protein is precipitated by the sequential addition of 0.2 mL acetonitrile and 0.1 mL methanol.  After the addition of 0.1 mL of 1000 pg/mL internal standard (e.g., [2H4]cortisol) in acetonitrile, the suspension is vortex mixed and centrifuged for 5 minutes at 13,000 rpm.  The supernatant is transferred to a 2-mL tube with 0.5 mL of water, and steroids are extracted with 1 mL of methyl-t-butyl ether.  The organic phase is transferred to a clean 2-mL tube and concentrated under nitrogen, and the dried extract is reconstituted with 0.1 mL of 50% aqueous methanol and transferred to a 0.25-mL vial insert.  Samples are analyzed with a liquid chromatography-tandem mass spectrometer using electrospray ionization in positive ionization mode.  
In the patent publication Lee teaches a methods and agents for treating neurodegenerative diseases.  Paragraphs [0050]-[0052] looked at the capability of the agents to permeate the blood brain barrier.  In particular paragraph [0051] teaches that brain tissues were thawed and homogenized in precooled saline (at the 1:2 g:ml ratio).  250 µl of homogenized solution was added 200 µl acetonitrile and 150 µl methanol.  After vortexing for 20 s, centrifugations at 12,000 rpm for 10 min were for the separation.  The denatured protein was separated and the 
In the patent publication Pumeranz teaches a method of treating an individual suffering from a bacterial infection.  In general, the method of treatment involves administering a pharmaceutical formulation to an individual.  Example 2 looked at the pharmokinetics of the pharmaceutical formulation.  Paragraph [0043] teaches that in this process blood samples were placed in heparinized micro-centrifuge tubes, and plasma was separated by centrifugation.  A simple protein precipitation procedure was used to extract vancomycin from each plasma sample.  More specifically, 200 µl of plasma, 250 µl of acetonitrile, and 250 µl of methanol were added together.  The mixture was vortexed for 1 min, and centrifuged at 14,000 rpm for 10 minutes.  Four-hundred µl of the supernatant was prepared for a sensitive, rapid and accurate HPLC method to measure the concentration of vancomycin.  
In the paper Wohlfarth teaches a fast, precise and sensitive liquid chromatography/tandem mass spectrometry assay for the quantitation of 9-tetrahydrocannabinolic acid A (THCA) in serum.  After addition of deuterated THCA and protein precipitation, the analytes were separated using gradient elution.  Data acquisition was performed on a triple quadrupole linear ion trap mass spectrometer in multiple reaction monitoring mode with negative electrospray ionization.  After optimization, the following sample preparation procedure was used: 200 µL serum was spiked with internal standard solution and methanol and then precipitated ‘in fractions’ with 500 µL ice-cold acetonitrile (added in 100 mL (twice) and 300 mL aliquots see the paragraph bridging the columns of page 779).  After storage and centrifugation, the supernatant was evaporated and the residue redissolved in mobile phase for analysis.   
.  
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hanafusa in view of Akhlaghi, Ameri, Cuny, Hunt, Lee, Pumeranz and Wohlfarth as applied to claims 1-6 above, and further in view of Palmer (US 2021/0072230) or Suzuki.  Claims 7-12 are methods corresponding to the system claims 1-6.  Hanafusa does not teach any particular samples to be processed with the system.  

In the reference Suzuki discloses a novel cell culture media analysis platform for culture process development.  In the overview on page 2, the cell culture media analysis platform, C2MAP, is described as capable of carrying out automated deproteinization of cell-free culture 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the Hanafusa system to prepare and analyze culture media because as shown by .   
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Hanafusa and Akhlaghi, Ameri, Cuny, Hunt, Lee, Palmer, Pumeranz or Wohlfarth.  Suzuki does not teach the instrumental specifics of their cell culture media analysis platform or the specific reagents used.  
If the cell culture media analysis platform of Suzuki is not based on the system described by Hanafusa, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the Hanafusa system in the Suzuki method because of the similarity between the components shown in figure 13 of Hanafusa and figures 1-2 of Suzuki, the advantages taught for using the system by Hanafusa and because the applicant of Hanafusa and the apparent employer of the Suzuki authors is the same entity, Shimadzu Corporation.  Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was filed to place containers containing methanol and acetonitrile as reagents in the .   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to protein precipitation in various processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797